RESOLUCIÓN
El 8 de septiembre de 2005 este Tribunal emitió la Re-solución EC-2005-2, mediante la cual se reactivó el Comité Asesor Permanente de Reglas de Procedimiento Criminal (Comité Asesor), constituido y adscrito al Secretariado de *288la Conferencia Judicial y Notarial (Secretariado) en virtud de la Resolución emitida el 30 de junio de 1987. Véanse: In re Comité Asesor II, 165 DPR 537 (2005); In re Conferencia Judicial, 119 DPR 449 (1987). En aquel entonces se delegó al Comité Asesor la encomienda de evaluar las Reglas de Procedimiento Criminal a la luz de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201-2003 (4 LPRA see. 24 et seq.). Se le instruyó, además, a desarrollar un proyecto moderno de Reglas de Procedimiento Criminal dirigido principalmente a agilizar los procedimientos judiciales. In re Comité Asesor II, supra.
El primer proyecto de Reglas que presentó el Comité Ase-sor fue objeto de discusión y análisis en la Vigésimo Cuarta Sesión Ordinaria de la Conferencia Judicial de Puerto Rico (Conferencia Judicial), coordinada con la colaboración del Secretariado y celebrada los días 14 y 15 de febrero de 2008. In re Conferencia Judicial II, 173 DPR 60 (2008).
Con el beneficio de los comentarios del funcionariado de la Rama Judicial, el Departamento de Justicia, la Sociedad para la Asistencia Legal y otras partes interesadas, el Co-mité Asesor presentó su Informe de Reglas de Procedi-miento Penal en diciembre de 2008 (Informe de Reglas).
Las múltiples enmiendas incorporadas a las Reglas de Procedimiento Criminal, así como el desarrollo jurispru-dencial en torno a dichos preceptos, hacen indispensable una revisión actualizada del Informe de Reglas. Con el pro-pósito de realizar esta labor y presentar un proyecto de reglas para la consideración de este Tribunal, en virtud de esta resolución se reconstituye el Comité Asesor, el cual se compondrá de las personas siguientes:
1. Leda. Jocelyn López Vilanova, presidenta
2. Hon. Ana Paulina Cruz Vélez
3. Hon. Gustavo A. Gelpí
4. Ledo. Ernesto L. Chiesa Aponte
5. Ledo. Harry N. Padilla Martínez
6. Ledo. Luis Rivera Román
*2897. Ledo. Carlos Cabán García
8. Ledo. Luis Santiago González
9. La Fiscal General del Departamento de Justicia o la persona quien esta designe como su representante
10. El Director Ejecutivo de la Sociedad para Asistencia Legal o la persona quien este designe como su representante
El proyecto de Reglas actualizado propenderá a agilizar los procedimientos judiciales. Deberá, además, considerar la normativa jurisprudencial aplicable al ejercicio de los derechos constitucionales que albergan a las personas su-jetas a responder por la comisión de un delito. El Comité Asesor contará con el apoyo jurídico y técnico del Secreta-riado para cumplir con esta encomienda en un plazo no mayor de un año. Se faculta al Comité Asesor a crear sub-comités de trabajo para garantizar que la tarea de comple-tar un proyecto de reglas se culmine en dicho término.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo